Citation Nr: 0709508	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran appeared at a travel Board hearing on August 25, 
2005, and a transcript of the testimony offered at this 
hearing has been associated with the record. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Although one of the veteran's alleged stressors has been 
corroborated, the veteran does not have PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.
VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in March 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding the claim of service connection for 
PTSD.  In terms of any notification regarding downstream 
elements, because of the denial of the issue below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the March 
2003 letter, which advised the veteran to provide the RO with 
any evidence that might support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  The veteran has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  The veteran has 
been provided with several VA psychiatric examinations in 
furtherance of substantiating his claim and the RO has 
attempted to corroborate the veteran's stressors through the 
Joint Services Records Research Center (JSRRC) (formally the 
U.S. Armed Services Center for Unit Records Research (CURR)).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail).

Analysis

The veteran maintains that he incurred PTSD due to two 
specific in-service stressors.  First, the veteran alleges 
having seen a helicopter crash in December 1969 when he was 
stationed with the 176th Aviation Company in Vietnam, which 
killed several service members that the veteran identified by 
name.  Second, the veteran states that he was required to 
prepare casualty reports.  JSRRC was able to corroborate the 
names of the service men killed and the occurrence of a 
December 1969 helicopter crash for the 176th Aviation 
Company.  It is thus conceded that the veteran was exposed to 
at least one corroborated stressor in service. 

The veteran's service medical records are silent with respect 
to complaints, treatment or diagnosis of any psychiatric 
disorder.  The veteran has been seen solely at the VA medical 
center (VAMC) for psychiatric treatment.  His first 
psychiatry visit was in April 2001. 

In April 2001 the veteran presented at the VAMC after being 
referred for assessment of PTSD.  At the time, the veteran's 
chief complaint was an underlying ever-present anger, which 
he suppressed most of the time.  The examiner conducted a 
brief examination for confirmation of suspected diagnosis of 
PTSD.  The examiner noted symptoms of PTSD from alleged in-
service trauma of being under rocket fire and witnessing 
injury and death of his comrades.  With respect to symptoms 
of PTSD, the veteran reported nightmares, intrusive memories, 
avoidance of certain olfactory reminders such as oriental 
cuisine, emotional estrangement, avoidance of feelings 
associated with trauma reminder exposure, hypervigilance, 
sleep disturbance and disproportionate anger.  Symptoms of a 
major depressive disorder (MDD) included episodic dysphoria 
about twice a year, with self deprecation, tearfulness, 
isolation, early morning awakening, passive suicidal 
ideation, homicidal ideation, decreased libido and anergia.  
The examiner's impression was either PTSD, MDD or cluster B 
personality traits.  

Shortly thereafter, in April 2001, the veteran underwent a 
psychological assessment by a social worker at the VAMC.  At 
the time, the veteran was interviewed and it was found that 
he did not meet the criteria for PTSD.  In particular, it was 
noted that he did not report any re-experiencing symptoms.  
He did, however, meet the criteria for avoidance and 
hyperarousal with detachment from others, poor sleep, 
decrease in leisure activities, significant difficulty in 
managing anger and difficulty concentrating.  The social 
worker diagnosed MDD.  

A May 2001 neuropsychological report notes diagnoses of PTSD 
and depressive disorder, not otherwise specified.  The 
examiner noted that the clinical results revealed chronic 
moderately severe depression with additional anxiety and 
rumination, with additional features of long-standing 
introversion and low energy level.  Overall, the findings 
were indicative of chronic anxious depression and social 
introversion.  

In April 2003, the veteran presented to the emergency room 
for psychiatric treatment.  At the time, the veteran was 
concerned about losing his job and that he was having 
struggles at work.  He reported being troubled with seeing 
military personnel during his employment at an airport.  He 
had apparently expressed suicidal intent about two months 
prior and desired help.  He reported that his brother had 
recently talked him into filing for service connection of 
PTSD.   PTSD was diagnosed and the veteran was discharged to 
his home. 

In May 2003, the veteran was once again seen at the VAMC for 
psychiatric care.  At the time, the veteran complained of 
insomnia, anorexia, anhedonia, difficulty concentrating, low 
energy and crying spells.  The diagnosis of PTSD was 
continued.  

In June 2003, the veteran was seen for psychiatric therapy.  
At the time the veteran reported depressive symptoms, which 
he felt had improved.  He reported wondering why he was not 
injured or killed in Vietnam, when others were.  He did not, 
however, feel that PTSD was a major problem.  The examiner's 
impression was of an adult child of an alcoholic and 
childhood abuse survivor with avoidant personality traits.  

In August 2004 the veteran received a very thorough 
psychiatric examination.  The examiner reviewed the entire 
claims file and recalled the veteran's history of psychiatric 
treatment as outlined above.  At the time the veteran offered 
a history of his period of service, in which he noted serving 
in Panama for one year and then in Vietnam.  He reported that 
his unit had been under fire, but that he had never given 
fire.  He denied being the victim of sexual harassment or 
assault.  In assessing his service, he stated that he "kind 
of liked it" and that now he hated it.  When asked about 
sustained or lingering effects of his military service, he 
replied that he never thought he had any such effects, but 
that he knew he had emotional problems.  He reported having 
to go into an abandoned bunker and that when he came out he 
had wet his pants, some of his comrades having been killed.  
He reported getting emotional when he saw solders and that 
the Iraq conflict seemed "to heighten what happened and 
[made] him more interested."  With respect to the verified 
December 1969 helicopter crash, the veteran clarified that he 
had never actually seen anyone get killed in that crash.  

Subjectively, the veteran reported that he was very emotional 
and that it only seemed to be getting worse.  He did not know 
why he was having more thoughts of his military service or 
why he dreamed about it.  In response to a review of 
symptoms, the veteran endorsed, nervousness, tremulousness, 
shortness of breath and chest pain, "a little, once in 
awhile, but not often."  He reported sweating at work and 
that he was angry and irritable over his current condition.  
He also endorsed being tense and with decreased memory and 
concentration.  He endorsed checking behavior and did not 
describe having flashbacks.  There was no avoidance behavior 
and it was notable that his behavior was contrary to any 
avoidance behavior.  He endorsed depressed mood and suicidal 
ideation.  He denied any history of hypomanic or manic 
episodes, paranoid symptoms, delusions or bizarre thoughts.  

Mental status examination revealed a casually and neatly 
dressed, well-groomed male.  The veteran appeared his average 
age and was of average intelligence.  He was pleasant and 
cooperative and a fair historian.  He made good eye contact.  
Despite the veteran's descriptions of anger, he appeared very 
mild mannered and pleasant.  He was able to remain seated for 
the entire examination and did not appear to be in physical 
pain or discomfort.  His affect was calm, relaxed and poised 
throughout the examination and he generated and responded to 
humor easily and appropriately.  There was no evidence of 
anxiety and depression.  His mood was, by his description, 
"nervous."  He was alert and oriented and there were no 
unusual psychomotor activity gestures or behavior.  There was 
no deficit of cognition, memory, learning or attention and 
thought was coherent and logical.  There was no suicidal or 
homicidal ideation.  There was no evidence that he was 
experiencing auditory or visual hallucinations, delusions, 
paranoid or psychotic thought.  Judgment was good, as was 
insight.  The examiner diagnosed dysthymic disorder.  

In the discussion section of the report associated with this 
examination, the examiner addressed the previous diagnoses of 
PTSD.  In this regard, the examiner found neither significant 
combat stressors, nor significant avoidance, arousal, or 
hypervigilance that would suggest a diagnosis of PTSD, 
despite the previous diagnoses.  The examiner noted that the 
predominant theme of the interview was anger, which is not a 
mental disorder.  The examiner felt that the best diagnosis 
was dysthymic disorder.  

Service connection for PTSD requires medical evidence 
diagnosing the condition.  In any case, the Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In this 
regard, the Board finds most probative the most recent VA 
psychiatric opinion.  It is noted that this opinion is 
detailed and thorough and relies upon objective findings, 
which do not support a diagnosis of PTSD.  The other 
psychiatric opinions of record are conclusory and brief in 
nature and greatly rely upon subjective findings.  Moreover, 
the earlier examination reports seem to vacillate between a 
diagnosis of PTSD and MDD.  Depression is the predominant 
psychiatric disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for PTSD.  The preponderance of the medical 
evidence indicates the veteran does not meet the diagnostic 
criteria for a diagnosis of PTSD.  Thus the appeal must be 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


